Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Commission on January 21, 2010 Securities Act File No. 333-94671 Investment Company Act File No. 811-09781 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 11 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 11 [X] PREMIER FUNDS TRUST (Exact Name of Registrant as Specified in Charter) 480 North Magnolia Avenue, Suite 103, El Cajon, California 92020 (Address of Principal Executive Offices, Zip Code) Registrant's Telephone Number, including Area Code: (619) 588-9700 CT Corporation System. 155 Federal St., Suite 700, Boston, MA 02110 (Name and Address of Agent for Service) With Copies to : Ross Provence Premier Funds Trust 480 North Magnolia Avenue, Suite 103 El Cajon, California 92020 It is proposed that this filing will become effective: [ ] immediately upon filing pursuant to paragraph (b); [ ] on (date) pursuant to paragraph (b); [ ] 60 days after filing pursuant to paragraph (a)(1); [ ] on (date) pursuant to paragraph (a)(1); [X] 75 days after filing pursuant to paragraph (a)(2); or [ ] on (date) pursuant to paragraph (a)(2) of rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Aero New Innovations Fund ( ) For Investors Seeking Long-Term Capital Appreciation Prospectus April , 2010 As with all mutual funds, the Securities and Exchange Commission has not approved or disapproved of these securities, nor has the Commission determined that this Prospectus is complete or accurate. Any representation to the contrary is a criminal offense. Table of Contents Summary Section 1 Investment Objective 1 Fees and Expenses of the Fund 1 The Principal Investment Strategies of the Fund. 2 The Principal Risks of Investing in the Fund 2 Performance History 3 Management 3 Purchase and Sale of Fund Shares 3 Tax Information 3 Payments to Broker-Dealers and Other Financial Intermediaries 4 Investment Objective, Principal Investment Strategies, Related Risks, and Disclosure of Portfolio Holdings 4 The Investment Selection Process Used by the Fund 4 The Principal Risks of Investing in the Fund 4 Portfolio Holdings Disclosure 6 Management 6 The Investment Adviser 6 Shareholder Information 7 Pricing of Fund Shares 7 Customer Identification Program 7 Investing in the Fund 7 Investments Made Through Brokerage Firms or Other Financial Institutions 8 Minimum Investments 8 Types of Account Ownership. 8 Instructions For Opening and Adding to an Account 9 Telephone and Wire Transactions 9 Tax-Deferred Plans 10 Types of Tax-Deferred Accounts 10 Automatic Investment Plans 11 Instructions For Selling Fund Shares 11 Additional Redemption Information 12 Shareholder Communications 13 Dividends and Distributions. 13 Market Timing 14 Taxes 14 Other Fund Service Providers 15 Privacy Policy 16 Summary Section Investment Objective  The Aero New Innovations Fund seeks long-term capital appreciation . Fees and Expenses of the Fund The following table describes the expenses and fees that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) None Maximum Deferred Sales Charge (Load) None Redemption Fee None Exchange Fee None REDEMPTION FEES (as a percentage of the amount redeemed) % On shares sold after holding them for 180 days or less. Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees % Distribution Fees/Service (12b-1) Fees None Other Expenses % Acquired Fund Fees and Expenses % Total Annual Fund Operating Expenses % Under a Services Agreement with the Trust, the Advisor, at its own expense and without reimbursement from the Trust, pays all operating expenses of the Fund, with the exception of management fees, brokerage fees and commissions, taxes, borrowing costs (such as (a) interest and (b) dividend expenses on securities sold short), the cost of acquired funds and extraordinary expenses. Fees payable under the Services Agreement between the Trust and the Advisor are fixed at 0.75% . The Total Annual Fund Operating Expenses in this fee table will not correlate to the expense ratio in the Fund's financial statements (or the financial highlights in this Prospectus) because the financial statements include only the direct operating expenses incurred by the Fund, not the indirect costs of investing in Acquired Funds. Excluding the indirect costs of investing in Acquired Funds, Total Annual Fund Operating Expenses would be 1.75% for the Fund. Expense Example The following example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% annual return each year and that the Funds operating expenses remain the same each year. Although your actual costs may be higher or lower, based on these assumptions your costs would be: One Year Three Years Aero New Innovations Fund $ $ Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Funds performance. Prospectus 1 The Principal Investment Strategy of the Fund Under normal market conditions, the Fund invests primarily in common stocks of domestic and foreign companies with a market capitalization greater than $250 million that the Adviser believes have the potential for capital appreciation. The Fund may invest up to 100% of total assets in foreign equity securities including American Depositary Receipts (ADRs) and exchange traded funds (ETFs). The Fund may hold all or a portion of its assets in cash or cash-equivalents like money market funds, certificates of deposit, short-term debt obligations, and repurchase agreements, either due to pending investments or when investment opportunities are limited. The Fund is a "non-diversified" fund, which means it can invest in fewer securities at any one time than a diversified fund. Also, from time to time the Fund may invest a significant portion of its asset in a limited number of industry sectors, but will not concentrate in any particular industry. The Principal Risks of Investing in the Fund Risks in General Domestic economic growth and market conditions, interest rate levels, and political events are among the factors affecting the securities markets of the Fund's investments. There is risk that these and other factors may adversely affect the Fund's performance. Risks of Investing in Common Stocks Overall stock market risks may affect the value of the Fund. Factors such as domestic economic growth and market conditions, interest rate levels, and political events affect the securities markets. When the value of the Fund's investments goes down, your investment in the Fund decreases in value and you could lose money. Risks of Small and Medium Capitalization Companies The Fund invests in the stocks of small and medium capitalization companies, which may subject the Fund to additional risks. The earnings and prospects of these companies are more volatile than larger companies. Small and medium capitalization companies may have limited product lines and markets, and may experience higher failure rates than do larger companies. Foreign Risk To the extent the Fund invests in foreign securities by purchasing American Depositary Receipts ("ADRs"), the Fund may be subject to risks not usually associated with owning securities of U.S. issuers, , including adverse political, social and economic developments and differing auditing and legal standards. Risks of Exchange Traded Funds (ETFs) Investment in an exchange traded fund carries specific risk and market risk. Also, if the area of the market representing the underlying index or benchmark does not perform as expected for any reason, the value of the investment in the ETF may decline. Risk of Non-Diversification The Fund is a non-diversified portfolio, which means that it has the ability to take larger positions in a smaller number of securities than a portfolio that is "diversified. Non-diversification increases the risk that the value of the Fund could go down because of the poor performance of a single investment. Portfolio Turnover The Fund may engage in short-term trading to try to achieve its objective and may have portfolio turnover rates significantly in excess of 100%. Increased portfolio turnover may cause the Fund to incur higher brokerage costs, which may adversely affect the Fund's performance, and may produce increased taxable distributions. Prospectus 2 Sector Risk Sector risk is the possibility that all stocks within the same group of industries will decline in price due to sector-specific market or economic developments. The Fund may be overweight in certain sectors at various times. Performance History Although past performance of a fund is no guarantee of how it will perform in the future, historical performance may give you some indication of the risk of investing in the Fund because it demonstrates how its returns have varied over time. There is no performance information for the Fund since the Fund has not completed one full calendar year of operation as of the date of this prospectus. Management Investment Adviser Aero Asset Management, LLC Portfolio Manager Vincent Stefano has managed the Fund since its inception in 2010. Purchase and Sale of Fund Shares The minimum initial and subsequent investment amounts for various types of accounts offered by the Fund are shown below. Initial Additional Regular Account $ 5,000 $ Automatic Investment Plan $ 1,000 $ * IRA Account $ 1,000 $ *An Automatic Investment Plan requires a $100 minimum automatic monthly or quarterly investment. Investors may purchase or redeem Fund shares on any business day through a financial intermediary, by mail (Aero New Innovations Fund, c/o Mutual Shareholder Services, 8000 Town Centre Drive, Suite 400, Broadview Heights, Ohio 44147), by wire, or by telephone at (888) 899-834. Purchases and redemptions by telephone are only permitted if you previously established this option on your account. Tax Information The Funds distributions are taxable, and will be taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the Fund through a broker-dealer or other financial intermediary (such as a financial advisor), the Fund and/or its investment adviser may pay the intermediary a fee to compensate the financial intermediary for the services it provides, which may include performing sub-accounting services, delivering Fund documents to shareholders and providing information about the Fund. These payments may create a conflict of interest by influencing the financial intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediarys website for more information. Prospectus 3 Investment Objective, Principal Investment Strategies, Related Risks, and Disclosure of Portfolio Holdings Investment Objective  The Aero New Innovations Fund seeks long-term capital appreciation . The Investment Selection Process Used by the Fund Aero Asset Management, LLC, the Fund's investment adviser, invests primarily in common stocks of domestic and foreign companies with a market capitalization greater than $250 million that the Adviser believes have the potential for capital appreciation. The Adviser utilizes fundamental, bottom-up research for the selection of securities seeking investments of what it believes to be high quality, dominant, rapidly growing companies experiencing high unit volume growth, a life cycle change or both. The Adviser seeks out and invests in companies selling a unique product or service to an expanding marketplace. The Adviser generally invests in companies with revenue and earnings growth greater than 15%. In addition, the Adviser shall invest in companies that it believes to have sustainable and improving operating margins, a reasonable valuation when compared to similar companies, strong free cash flow, low debt, high barriers to entry and a dynamic management team. The Fund may hold all or a portion of its assets in cash or cash-equivalents like money market funds, certificates of deposit, short-term debt obligations, and repurchase agreements, either due to pending investments or when investment opportunities are limited. Under these circumstances, the Fund may not participate in stock market advances or declines to the same extent it would had it remained more fully invested in common stocks. If the Fund invests in shares of a money market fund, shareholders of the Fund generally will be subject to duplicative management fees. The Principal Risks of Investing in the Fund Risks in General Domestic economic growth and market conditions, interest rate levels, and political events are among the factors affecting the securities markets of the Fund's investments. There is risk that these and other factors may adversely affect the Fund's performance. You should consider your own investment goals, time horizon, and risk tolerance before investing in the Fund. An investment in the Fund may not be appropriate for all investors and is not intended to be a complete investment program. An investment in the Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. You may lose money by investing in the Fund. Risks of Investing in Common Stocks The Fund invests primarily in common stocks, which subjects the Fund and its shareholders to the risks associated with common stock investing. These risks include the financial risk of selecting individual companies that do not perform as anticipated, the risk that the stock markets in which the Fund invests may experience periods of turbulence and instability, and the general risk that domestic and global economies may go through periods of decline and cyclical change.
